Citation Nr: 0719947	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   

In November 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders. 

In December 2005, the veteran submitted additional evidence 
unaccompanied by a waiver of his right to have the evidence 
initially considered by the RO.  Since the Board has 
determined that a full grant of the benefit sought on appeal 
is in order, a remand for an RO review is not necessary. 


FINDING OF FACT

The veteran has a bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2006).  Although the 
veteran has not been provided notice with respect to the 
disability-rating or effective-date element of his claim, 
those matters are not currently before the Board, and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

According to testimony the veteran presented at the November 
2005 Travel Board hearing as well as statements of record, he 
contends that he was exposed to loud noise during the 
performance of his duties as an engineman and machinist's 
mate.  He did not wear ear protection.  After service, in all 
of his occupations, he was required to wear hearing 
protection. 

The veteran's DD Form 214s show that his military 
occupational specialties were a machinist's mate and nuclear 
power plant operator.  

Service medical records show that in July 1959, it was 
reported that the veteran had trouble hearing the sound 
powered phones in the engine room and that when he talked to 
others around him, he got very close to the person being 
talked to.  A consultation report notes that the veteran 
complained that for about two hours after being in the engine 
room, he noticed that he could not hear as well.  The 
consultant noted that the audiogram showed a mild loss of 
hearing, although the results reported showed that the 
veteran did not have hearing loss as defined in 38 C.F.R. § 
3.385.  A March 1968 Report of Medical History shows that the 
veteran complained of hearing loss.  Audiometry testing 
continued to reveal that the veteran did not have hearing 
loss as defined in 38 C.F.R. § 3.385.  The veteran's October 
1970 separation examination showed that he demonstrated a 
hearing acuity of 15/15 on whispered voice testing.   

Post-service treatment records include an October 2003 VA 
audiology consult report that notes that audiometrics 
demonstrated a bilateral sensorineural hearing loss of 
moderate to severe degree, with word recognition ability that 
was good in the veteran's right ear and poor in his left ear.  
In a November 2005 letter, a private audiologist reported 
that the veteran demonstrated mild to moderate bilateral 
sensorineural hearing loss.  The audiologist maintained that 
the veteran's history of noise exposure while in the Navy was 
considered a contributing factor to his present hearing loss.  
An audiogram showed that the auditory thresholds in 
frequencies 500, 1000, 2000, 3000, and 4000 clearly exceeded 
26 decibels in the veteran's right and left ears.  

While the service medical records show that the veteran did 
not have hearing loss disability during service, his 
essential contention is that he was exposed to acoustic 
trauma in service and that his hearing disability resulted 
from such exposure.  The veteran's military occupation 
specialties and documented complaints of problems associated 
with his hearing show that he was exposed to significant 
noise during service.  The medical evidence shows that he 
does currently have hearing loss disability.  In the opinion 
of the private audiologist, the veteran's bilateral 
sensorineural hearing loss is in part due to his in-service 
noise exposure.  There is no competent medical opinion to the 
contrary.  Therefore, the Board finds that service connection 
for a bilateral hearing loss disability is warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


